13-393
         Lin v. Holder
                                                                                       BIA
                                                                               A076 093 809
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 19th day of May, two thousand fourteen.
 5
 6       PRESENT:
 7                JOHN M. WALKER, JR.,
 8                REENA RAGGI,
 9                SUSAN L. CARNEY,
10                     Circuit Judges.
11       _____________________________________
12
13       MEI QIN LIN,
14                 Petitioner,
15
16                       v.                                       13-393
17                                                                NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONERS:              Lee Ratner, New York, New York.
24
25       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
26                                     General; Carl McIntyre, Assistant
27                                     Director; Jeffrey J. Bernstein,
28                                     Trial Attorney, Office of
29                                     Immigration Litigation, United
30                                     States Department of Justice,
31                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Mei Qin Lin, a native and citizen of the

 6   People’s Republic of China, seeks review of the January 14,

 7   2013, order of the BIA denying her motion to reopen.    In re

 8   Mei Qin Lin, No. A076 093 809 (B.I.A. Jan. 14, 2013).   We

 9   assume the parties’ familiarity with the underlying facts

10   and procedural history of the case.

11       The BIA’s denial of Lin’s motion to reopen as untimely

12   was not an abuse of discretion.   See Kaur v. BIA, 413 F.3d
13   232, 233 (2d Cir. 2005) (per curiam).   An alien may file one

14   motion to reopen, generally no later than 90 days after the

15   date on which the final administrative decision was rendered

16   in the proceedings sought to be reopened.   8 U.S.C.

17   § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).   There is no

18   dispute that Lin’s 2010 motion–her third such motion–was

19   untimely, as her final administrative order was issued in

20   2002.   See 8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R.

21   § 1003.2(c)(2).   The time limitation does not apply to a

22   motion to reopen if it is “based on changed circumstances


                                   2
 1   arising in the country of nationality or in the country to

 2   which deportation has been ordered, if such evidence is

 3   material and was not available and could not have been

 4   discovered or presented at the previous hearing.”    8 C.F.R.

 5   § 1003.2(c)(3)(ii); see also 8 U.S.C. § 1229a(c)(7)(C)(ii).

 6       In this case, the BIA correctly found that Lin’s newly

 7   commenced practice of Falun Gong constituted a changed

 8   personal circumstance, not changed conditions arising in

 9   China.   See Yuen Jin v. Mukasey, 538 F.3d 143, 155 (2d Cir.

10   2008); Wei Guang Wang v. BIA, 437 F.3d 270, 273-74 (2d Cir.

11   2006) (concluding that “circumstances entirely of [one’s]

12   own making after being ordered to leave the United States”

13   are not grounds for untimely reopening).

14       Furthermore, Lin failed to provide evidence of

15   conditions for members of Falun Gong in 2002, such that the

16   agency could determine whether there had been a worsening of

17   conditions that would warrant reopening.   See In re S-Y-G-,

18   24 I. & N. Dec. 247, 253 (BIA 2007) (“In determining whether

19   evidence accompanying a motion to reopen demonstrates a

20   material change in country conditions that would justify

21   reopening, [the BIA] compare[s] the evidence of country

22   conditions submitted with the motion to those that existed


                                   3
 1   at the time of the merits hearing below.”).   The 2007 China

 2   Profile in the record states that conditions for members of

 3   Falun Gong vary by region, but Lin did not submit evidence

 4   of how participants in her native Fujian Province are

 5   treated.   See Jian Hui Shao v. Mukasey, 546 F.3d 138, 163-65

 6   (2d Cir. 2008) (upholding BIA’s analysis that where

 7   enforcement of a policy varies by region, it is the

 8   applicant’s burden to show a well-founded fear of

 9   persecution in his locality in China).

10       The village committee letter was reasonably discounted,

11   as the agency noted that the letter had no specific author,

12   did not cite to a legal provision or section that could be

13   verified, and there was no indication that the Village

14   Committee had the authorization to issue such a letter.   See

15   Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d

16   Cir. 2006) (holding that the weight afforded to an

17   applicant’s evidence in immigration proceedings “lie[s]

18   largely within the discretion” of the agency (internal

19   quotation marks omitted)).

20       Moreover, Lin did not demonstrate she was exempt from

21   the time and number limitations due to ineffective

22   assistance of counsel.   See Cekic v. INS, 435 F.3d 167, 171


                                   4
 1   (2d Cir. 2006) (noting that ineffective assistance of

 2   counsel may excuse untimely filing); Yang v. Gonzales, 478

 3 F.3d 133, 142 (2d Cir. 2007) (stating the requirements for

 4   demonstrating ineffective assistance of counsel).    Thus, the

 5   BIA did not abuse its discretion in concluding that Lin’s

 6   motion to reopen was untimely.

 7       For the foregoing reasons, the petition for review is

 8   DENIED.   As we have completed our review, any stay of

 9   removal that the Court previously granted in this petition

10   is VACATED, and any pending motion for a stay of removal in

11   this petition is DISMISSED as moot. Any pending request for

12   oral argument in this petition is DENIED in accordance with

13   Federal Rule of Appellate Procedure 34(a)(2), and Second

14   Circuit Local Rule 34.1(b).

15                                 FOR THE COURT:
16                                 Catherine O’Hagan Wolfe, Clerk
17




                                    5